Citation Nr: 0828894	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C Virus 
(HCV).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to July 
1963, from August 1963 to July 1969, and from November 1969 
to October 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran contends that he contracted HCV while in the 
military.  More specifically, a March 2005 statement from the 
representative alleges the veteran was exposed to blood borne 
pathogens during combat as an infantryman in Vietnam.  Before 
addressing the merits of this claim, however, the Board finds 
that additional development of the evidence is required.

Although the RO obtained the veteran's DD Form 214s, dental 
records, and the reports of his military enlistment and 
separation examinations, there is no indication the RO 
attempted to obtain any other service medical or personnel 
records concerning his three periods of service from June 
1960 to July 1963, from August 1963 to July 1969, and from 
November 1969 to October 1980.  These records might be 
pertinent to his appeal because he alleges that he first 
contracted HCV during his tour in Vietnam.  Indeed, although 
he denied any of the typical risk factors for HCV during his 
October 2002 VA compensation examination - including high 
risk sexual activity, his July 1980 Report of Medical History 
indicates he checked the box "Yes" for venereal disease, 
syphilis, gonorrhea, etc.  Moreover, in the notes section of 
his Report of Medical History, he explained that he had 
contracted venereal disease 2 to 3 times while in service.


The missing service medical records may provide further 
indication of this reported history of treatment for venereal 
disease during service and may clarify whether the veteran 
had some form of hepatitis (keeping in mind there was no 
specific designation of hepatitis C at that time).  A 
September 2002 letter from the National Personnel Records 
Center (NPRC) indicates VA may have in its possession 
additional records concerning these three periods of service.  
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records 
include service military records.  38 C.F.R. § 3.159(c)(2) 
and (3).  

Other records on file, namely VA outpatient treatment 
records, indicate the veteran first contracted HCV in January 
2001 - so, if true, many years after his military service 
had ended.  But there is no disputing he has the required HCV 
diagnosis.  Consequently, the determinative issue is whether 
this condition is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Veterans may have been exposed to HCV during the course of 
their duties as a military corpsman, medical worker, or the 
veteran alleges here, as a consequence of being a combat 
veteran.  See VBA Fast Letter 04-13 (June 29, 2004).  And 
some studies suggest HCV can remain dormant for more than 30 
years.



The October 2002 VA examiner did not provide an opinion as to 
the etiology of the veteran's HCV.  And this medical nexus 
opinion is needed to fairly decide this claim  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  
Hartman v. Nicholson, 483 F.3d 1311 (2007), which held that 
the Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
veteran has not been provided this required Dingess notice 
concerning the downstream disability rating and effective 
date elements of his claim, and this also needs to be 
corrected before readjudicating his claim.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).
        


2.  Request any associated medical or 
personnel records, i.e., line of duty 
terminations, point statements, hospital 
records, etc., from the veteran's three 
periods of service from June 1960 to July 
1963, from August 1963 to July 1969, 
and from November 1969 to October 1980 when 
he was assigned to various commands in the 
Army.  If no such service medical or 
personnel records can be found, or if they 
have been destroyed and further attempts to 
obtain them would be futile, ask for 
specific confirmation of that fact.  Notify 
the veteran as required.

3.  Schedule an appropriate VA 
examination to determine the etiology of 
the veteran's HCV - in particular, for a 
medical nexus opinion indicating whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) this 
condition is attributable to his military 
service or, instead, more likely the 
result of factors unrelated to his 
military service.  The designated 
examiner must review the claims file for 
the veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

4.  Then readjudicate the HCV claim in 
light of this and any other additional 
evidence.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


